Citation Nr: 1401577	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  13-16 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for pseudofolliculitis barbae with keloid formation affecting the face, chest and back, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1995 to November 1999.

These matters come before the Board of Veterans' Appeals (the Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina, which continued a 30 percent disabling rating for pseudofolliculitis barbae with keloid formation affecting the face, chest, and back.

In October 2013, the Veteran submitted medical evidence tending to demonstrate that he is unemployable in part due to his service-connected skin disability.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The Veteran has filed a timely Notice of Disagreement (NOD) with respect to his claim of entitlement to a higher initial evaluation for major depressive disorder, currently evaluated as 70 percent disabling.  However, the RO is continuing development on it.  Therefore, that claim is not currently before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.




REMAND

VA's duty to assist includes, when necessary, conducting a thorough and comprehensive medical examination.  In conjunction with the Veteran's claim for an increased rating for pseudofolliculitis barbae with keloid formation, he underwent a VA examination in January 2013.  However, the Board finds that the January 2013 VA examination report is not adequate with regard to this issue because it does not provide sufficient details to evaluate the Veteran's pseudofolliculitis barbae with keloid formation under the applicable diagnostic code.

Specifically, the examination made note of the keloid scarring on the anterior and posterior sides of the Veteran's trunk, and noted that the scars were "TNTC" or too numerous to count.  In that instance, the approximate area covered is to be estimated.  Here, the examiner did not note the area covered on the anterior and posterior sides of the trunk.  As there are pictures associated with this examination, further examination is not required unless deemed necessary by the reviewing examiner. However, an addendum must be sought so that the examiner may make the appropriate medical estimations. Additionally, the determination must be made as to whether the trunk scars are deep or superficial.

As the claim for entitlement to TDIU is now before the Board, the Veteran must be provided appropriate notice of how to substantiate such a claim.  Updated treatment records regarding his service-connected disabilities should be obtained in order to assess whether the Veteran is entitled to TDIU.  The Agency of Original Jurisdiction must then adjudicate the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's pseudofolliculitis barbae with keloid formation and major depressive disorder should be obtained.  All records received should be associated with the claims file.

3.  Forward the Veteran's claims folder to the examiner who conducted the January 2013 VA scars examination (or a suitable substitute if this individual is unavailable) for an addendum.  The examiner is requested again to review the claims folder, to include the photographs included with the 2013 examination.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

The examiner must provide an accurate and fully descriptive assessment of the Veteran's pseudofolliculitis barbae with keloid formation.  Specifically, regarding the scars on the trunk:

a. the examiner is asked to determine whether the scars on the trunk are deep or superficial. 

b. the examiner is asked to estimate the area covered by the keloid scars on the posterior side of his trunk, both in square centimeters or inches, and in percentage of entire body affected.  

c. the examiner is asked to estimate the area covered by the keloid scars on the anterior side of his trunk, both in square centimeters or inches, and in percentage of entire body affected.  

4.  Conduct any development deemed necessary for the adjudication of the TDIU claim. 

5. Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


